141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darrell A. LINK, Appellant,v.PRODUCTION CREDIT ASSOCIATION, Appellee.
No. 96-3969.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 27, 1998.Filed March 5, 1998.

Appeal from the United States v. District Court for the District of South Dakota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darrell A. Link appeals from the district court's1 affirmance of the bankruptcy court's2 denial of his motion to reconsider.3  Having reviewed the record and the parties' briefs, we conclude that Link's motion for reconsideration was properly denied.  Accordingly, we affirm without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota


2
 The Honorable Irvin N. Hoyt, Chief Judge, United States Bankruptcy Court for the District of South Dakota


3
 We do not address Link's challenge to the bankruptcy court's denial of his motion to set aside all orders, as Link did not timely appeal that denial to the district court